           Case 1:20-cv-04046-VEC Document 26 Filed 06/10/20 Page 1 of 5

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 6/10/2020
 --------------------------------------------------------------------- X
 JUAN EDGAR BERNAL GUTIERREZ,                                          :
                                                                       :
                                              Petitioner,              :        20-CV-4046 (VEC)
                                                                       :
                            -against-                                  :            ORDER
                                                                       :
 THOMAS DECKER, Director, New York Field Office of :
 U.S. Immigrations and Customs Enforcement; CHAD                       :
 WOLF, Acting Secretary, U.S. Department of Homeland :
 Security; WILLIAM BARR, U.S. Attorney General; and :
 CARL E. DU BOIS, Sheriff of Orange County,                            :
                                                                       :
                                              Respondents.             :
 --------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        On May 26, 2020, Mr. Juan Bernal Gutierrez (“Petitioner”) filed a Petition for a Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241. Pet. (Dkt. 1). Petitioner faces immigration

removal proceedings and is detained by U.S. Immigration and Customs Enforcement (“ICE”) at

Orange County Correctional Facility (“OCCF”) in Goshen, New York. Id. ¶ 1. He claims that

his detention violates his substantive and procedural due process rights under the Fifth

Amendment. Id. ¶¶ 75–78. With regret, the Court must deny his Petition.

        Petitioner, a citizen of Mexico, came to the United States 28 years ago when he was

approximately 3-years old. Id. ¶ 2; King Decl. (Dkt. 11) ¶ 5. His parents are U.S. lawful

permanent residents, and his brothers are U.S. citizens. Pet. ¶ 2. He also has three children and a

common-law partner—all U.S. citizens. Id. At some point in his teenage years, Petitioner’s

parents applied for lawful permanent residency for him, but he “aged out” of that application

process when he turned 18. Id.

        On January 9, 2020, ICE arrested Petitioner and instituted removal proceedings pursuant

to 8 U.S.C. § 1182(a)(6)(A)(i). King Decl. ¶ 8. His detention is not mandatory; it is governed by
         Case 1:20-cv-04046-VEC Document 26 Filed 06/10/20 Page 2 of 5



8 U.S.C. § 1226(a). Return (Dkt. 10) Ex. I; King Decl. ¶¶ 3–4. ICE granted him a bond hearing,

which was held via video teleconference with counsel on May 14, 2020; the immigration judge

denied bond after finding that Petitioner was a danger to the community. King Decl. ¶ 17.

Petitioner has two traffic violations for Driving While Ability Impaired by the Consumption of

Alcohol (“DWAI”), N.Y. Vehicle and Traffic Law § 1192(1), in 2009 and 2019. Id. ¶ 7(vi),

(xiii). Each resulted in an approximate $500 fine and 90-day suspension of his license, but no

jail time. Id. Petitioner was also arrested several times between 2006 and 2010 for driving

without a license. Id. ¶ 7. As far as the Court is aware, an appeal of the bond decision remains

pending before the Board of Immigration Appeals (“BIA”). Tr. (Dkt. 24) at 25:22–26:11.

       Before his bond hearing, on April 8, 2020, Petitioner also applied to ICE for discretionary

release pursuant to a preliminary injunction order in Velesaca v. Wolf (20-CV-1803, Dkt. 67)

requiring ICE to re-determine detainees’ detention based on individualized assessments of flight

risk or danger. King Decl. ¶ 20. On May 12, 2020, ICE declined to release Petitioner, finding

“that there is no compelling reason to warrant a favorable exercise of discretion,” citing

Petitioner’s two DWAI convictions. June 3, 2020, Gov’t Letter (Dkt. 21) Ex. 1.

       Because Petitioner suffers from Type 2 diabetes, he is at heightened risk of severe illness

or death if he contracts COVID-19. Pet. ¶¶ 3, 44. He argues that he is being subject to

unconstitutional conditions of confinement because ICE has not implemented sufficient

precautionary measures to protect him against those risks. To prevail on his substantive due

process claim, Petitioner must show that: (1) he has a serious medical need, and (2) Respondents




                                                  2
           Case 1:20-cv-04046-VEC Document 26 Filed 06/10/20 Page 3 of 5



have acted with deliberate indifference to such need. 1 Charles v. Orange Cty., 925 F.3d 73, 86

(2d Cir. 2019) (citations omitted).

         Why ICE did not exercise its discretion to release Petitioner is beyond puzzling. ICE

concluded that Petitioner was a danger to the community on the basis of two DWAI violations

ten years apart. Neither generated any jail time—it is unlikely local authorities found that

Petitioner was a danger to the community then, and ICE articulates no reason why he would be

now other than a BIA decision holding that any drunk-driving conviction is a presumptive basis

for a finding that the immigrant poses a danger to the community. June 3, 2020, Gov’t Letter at

2; see also Pet. ¶ 28. While drunk driving unquestionably poses a danger to society, two

violations in over ten years when no one was hurt and when his degree of impairment was

sufficiently limited that the charge was disposed of as a violation is simply not compelling

evidence that this person poses a risk to the community that cannot be mitigated short of

detention. The Court cannot imagine that a criminal defendant (who was not charged with a

crime of violence or a serious narcotics offense, see 18 U.S.C § 3142(e)(2)) would ever be held

without bail on a record identical to this one. The thought process behind holding a man during

a pandemic who is the father of three American-citizen children who has a heightened risk of an

adverse outcome if he contracts COVID-19 is baffling.

         ICE does not appear to appreciate the risks that individuals like Petitioner with

underlying conditions face during a deadly pandemic simply by virtue of being detained. There

is no dispute that Petitioner would be safer on bond (and ICE would save significant resources)




1
        Petitioner appears to separate his claim into a “punitive conditions” theory and a “deliberate indifference to
medical needs” theory, see Mem. of Law (Dkt. 2) at 8–12; those two theories merge in this case because each is
based on ICE’s purported failure either to protect Petitioner from the risks of COVID-19 or to release him.

                                                           3
         Case 1:20-cv-04046-VEC Document 26 Filed 06/10/20 Page 4 of 5



than in detention. And the Court has no doubt that reasonable bail conditions exist to ensure that

he neither flees nor poses a danger to the community. Since ICE directed its field offices on

April 4, 2020, to reconsider the detentions of high-risk individuals, see Return Ex. B, the New

York Field Office has released a paltry 146 individuals, see June 3, 2020, Gov’t Letter at 3. ICE

reports that it does not accessibly maintain the total number of detainees who requested but were

denied discretionary release. Id. Without such a number, it is difficult to draw inferences from

the 146-individuals figure. But given ICE’s decision regarding Petitioner’s detention, and that

there were 2,477 ICE arrests and 2,752 removals in 2019 in the NYC area, the Court has to

believe that Petitioner is not the only detainee who could be released with minimal risk to the

public and substantial benefit to the detainee. See Fact Sheet: ICE Enforcement in New York

City, New York City Mayor’s Office of Immigrant Affairs (January 2020),

https://www1.nyc.gov/assets/immigrants/downloads/pdf/enforcement-factsheet-2020-01-22.pdf.

       Although this Court would almost certainly release Petitioner on bond if it were my

decision, the mere fact that ICE decided differently does not mean that his due process rights

have been violated. OCCF has taken constitutionally adequate precautions to address the risks

Petitioner faces from COVID-19. In other words, it has not been “deliberately indifferent” to his

medical needs. Charles, 925 F.3d at 86.

       To date, OCCF has had no inmates who have tested positive for COVID-19, and none is

showing symptoms. Flynn Decl. (Dkt. 13) ¶ 15; Mele Decl. (Dkt. 21-2) ¶ 9(n). Petitioner and

other detainees have their own cells, and OCCF has negative-pressure rooms for holding any

detainees who do get sick. Mele Decl. ¶¶ 9(g), (i). There is room at OCCF, which is currently

within capacity, for detainees to socially distance, and all detainees and staff are issued masks

which they are required to wear. Id. ¶¶ 4, 9(e)–(g). OCCF also regularly cleans and sanitizes the


                                                  4
          Case 1:20-cv-04046-VEC Document 26 Filed 06/10/20 Page 5 of 5



facility and provides sanitation and protective supplies to detainees and staff. Id. ¶ 9(i). Staff are

screened when they enter the facility, and outside access has been suspended. Id. ¶¶ 9(c)–(d).

Although eight corrections officers have had COVID-19, they had no contact with inmates and

were quarantined for at least 14 days after recovering. Id. ¶¶ 9(k), (n).

       New detainee intake was suspended on March 23, 2020, but began again on May 27,

2020. Id. ¶ 9(a). All new detainees are tested at intake for COVID-19, medically screened for

underlying conditions, and quarantined for 14 days. Dixon Decl. (Dkt. 22-1) ¶¶ 8–11. High-risk

detainees, including Petitioner, are tracked and monitored. Mele Decl. ¶ 9(h). During

quarantine, new detainees are screened daily for COVID-19 symptoms and undergo a physical

examination to obtain additional details about their medical history so that they can be provided

necessary care at OCCF. Dixon Decl. ¶¶ 10, 13. As of June 4, 2020, OCCF has had five new

inmates, each of whom was tested, screened, and quarantined. Id. ¶ 14.

       The Court has also considered Petitioner’s procedural due process claim and finds it

without merit. To the extent this claim is based on conditions at OCCF, it tracks his substantive

due process claim. Petitioner otherwise does not identify any constitutionally-deficient review of

his detention or process that he was due but did not receive.

       For the foregoing reasons, the Petition is DENIED.



SO ORDERED.

                                                       _________________________________
Date: June 10, 2020                                          VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                   5
